 1
                           IN THE UNITED STATES BANKRUPTCY COURT
 2
                               NORTHERN DISTRICT OF CALIFORNIA
 3
                                          SANTA ROSA DIVISION
 4

 5   In re:                                            Case No.: 11-13214-AJ
 6   DEAN GREGORY ASIMOS,                              Chapter 7
 7                         Debtor.                     Adv. Case No. 14-01018 CN
 8
                                                       JOINT STIPULATION OF FACTS IN
 9                                                     SUPPORT OF CROSS-MOTIONS FOR
                                                       SUMMARY JUDGMENT
10
     JASON EVERETT THOMPSON,
11
                           Plaintiff,                  Judge: Hon. Charles Novak
12
              v.
13
     DEAN GREGORY ASIMOS,
14
                           Defendant.
15

16

17            The undersigned parties, constituting both the Adversary Plaintiff Jason Everett

18   Thompson (“Plaintiff” or “Thompson”) and Adversary Defendant Dean Gregory Asimos
19   (“Defendant,” “Debtor” or “Asimos”) (collectively with Thompson, the “Parties”) herein,
20
     hereby stipulate (the “Joint Stipulation”) to the following facts and authenticity of documents
21
     for purposes of the hearing (the “Hearing”) on their respective Motions for Summary Judgment
22

23   against each other which are being filed separately (the “Cross-Motions”).

24                                        STIPULATIONS OF FACT

25            1.     In 2008, Plaintiff and Defendant entered into a business relationship. The
26
     relationship was expected to enable Thompson to benefit from Asimos’ status as a licensed real
27
     estate broker by complementing his existing consulting business with commission-based
28
                                                       -1-
                                          IN RE: DEAN GREGORY ASIMOS
Case: 14-01018     Doc# 73-2     Filed:   09/30/20   Entered:
                                               CASE NO.        09/30/20
                                                        11-13214-AJ       11:49:51   Page 1 of
                                               6
     transactions regulated by the Department of Real Estate. Asimos was expected to benefit from
 1

 2   Plaintiff’s consulting business in the high-tech industry by exposure to an emerging field of

 3   high-tech commercial real estate through Thompson’s pre-existing business contacts and
 4
     experience.
 5
            2.      During the course of the business relationship, one of Plaintiff’s client’s disputed
 6
     payment of a large commission, resulting in Asimos becoming plaintiff in the action Dean
 7

 8   Asimos dba Wired Real Estate Group v. Astound Broadband, LLC, et al., filed on October 23,

 9   2009 in Contra Costa County Superior Court as Case No. C09-02957 (hereinafter, “the Contra
10
     Costa County Action”).
11
            3.      The Parties ultimately settled the Contra Costa County action and the case was
12
     dismissed on June 6, 2011. Very soon thereafter, the settlement funds, net of litigation costs
13

14   and contingency fees, totaling in excess of $100,000 were deposited into the Trust Account of

15   Carr, McClellan, Ingersoll, Thompson & Horn Professional Law Corporation, the attorneys for
16
     the Parties (“Trust Account”).
17
            4.      Debtor Dean Gregory Asimos filed a voluntary petition for Chapter 13
18
     Bankruptcy in this Court on or about August 29, 2011 (the “Chapter 13 Petition”) and the
19

20   Amended Chapter 13 Plan for which was confirmed by this court on March 2, 2012.

21          5.      Plaintiff filed the action Thompson v. Asimos (San Francisco Superior Court
22
     Action No. CGC-11-514980)(hereinafter “the San Francisco Action”) against Defendant
23
     Asimos on October 11, 2011 alleging various causes of action arising out of the failed business
24
     relationship between them, including Trademark Infringement, Unfair Competition (Lanham
25

26   Act), Unfair Competition (Cal. Bus. & Prof. Code), Injury To Business Reputation, False

27   Description, Breach Of Contract, and Declaratory Relief. A true and correct copy of complaint
28
     filed by Thompson is attached hereto as Exhibit 1.
                                                      -2-
                                         IN RE: DEAN GREGORY ASIMOS
Case: 14-01018     Doc# 73-2    Filed:   09/30/20   Entered:
                                              CASE NO.        09/30/20
                                                       11-13214-AJ       11:49:51   Page 2 of
                                              6
            6.     Defendant Asimos filed a counter-suit against Plaintiff in the San Francisco
 1

 2   Action on November 30, 2011, alleging multiple claims for damages against Plaintiff, including

 3   Breach of Contract, Breach of Good Faith and Fair Dealing, Accounting, Fraud and
 4
     Concealment, and Constructive Trust. A true and accurate copy of the cross-complaint filed by
 5
     Asimos is attached hereto as Exhibit 2.
 6
            7.     Plaintiff was represented by attorney C. Todd Norris of Bullivant Houser Bailey,
 7

 8   PC in the San Francisco Action.

 9          8.     Defendant was represented by attorney Jessica R. Barsotti in the San Francisco
10
     Action.
11
            9.     Defendant’s deposition was taken in the San Francisco Action less than 30 days
12
     before trial. During his deposition, Defendant admitted to Thompson’s attorney that he had
13

14   filed a Chapter 13 Bankruptcy petition.

15          10.    Per a stipulation filed with this Court and subsequent order, the Plaintiff and
16
     Defendant were granted leave from the Bankruptcy Code’s automatic stay and the San
17
     Francisco Action proceeded to trial on Plaintiff’s complaint and Defendant’s cross-complaint.
18
            11.    A bench trial was then held in the San Francisco Action over the course of
19

20   several days in October of 2012. Ultimately, judgment was entered against Defendant Asimos

21   on August 23, 2013 in the amount of $450,038 (“Business Damages Judgment”) plus additional
22
     attorney’s fees and costs in the amount of $181,250 (“Contract Attorney Fee Award”). The
23
     Court also issued a Permanent Injunction against Defendant requiring him to “sign immediately
24
     any documents reasonably necessary to effectuate the distribution” of certain monies held in
25

26   trust by an attorney to Plaintiff and Defendant Asimos (the “Permanent Injunction”). True and

27   correct copies of the following documents entered in the San Francisco Action are attached
28
     hereto as follows:
                                                     -3-
                                        IN RE: DEAN GREGORY ASIMOS
Case: 14-01018    Doc# 73-2    Filed:   09/30/20   Entered:
                                             CASE NO.        09/30/20
                                                      11-13214-AJ       11:49:51   Page 3 of
                                               6
                   a. Exhibit 3 - Judgment for Money Damages and Permanent Injunction, entered
 1

 2                     August 23, 2013;

 3                 b. Exhibit 4 - Order Granting Motion for Attorneys’ Fees, entered November 13,
 4
                       2013;
 5
                   c. Exhibit 5 - Memorandum of Costs and Minute Order taxing certain costs,
 6
                       entered October 3, 2013 (the “Court Cost Award”); and
 7

 8                 d. Exhibit 6 - Permanent Injunction, entered August 23, 2013.

 9          12.    Defendant Asimos subsequently converted his Chapter 13 case to one under
10
     Chapter 7 on October 10, 2013.
11
            13.    This Court entered Defendant Asimos’ discharge on May 19, 2014 (the
12
     “Discharge”) and subsequently closed the main bankruptcy case on June 11, 2014. Asimos’
13

14   chapter 7 proceeding was determined to be a “no-asset” bankruptcy.

15          14.    After the conversion of his bankruptcy case to one under Chapter 7, Defendant’s
16
     attorney filed an appeal in the California Court of Appeal, First Appellate District on October
17
     23, 2013 (Court of Appeal Case No. A140096), whereby the Business Damages Judgment and
18
     the Contract Attorney Fee Award were appealed (the “First Appeal”).
19

20          15.    Plaintiff was represented by attorney Stephan E. Kyle of Kyle Law Corporation

21   in the First Appeal.
22
            16.    Defendant was represented by attorney Jessica R. Barsotti in the First Appeal.
23
            17.    Following the Discharge, Defendant’s attorney filed Appellant’s Opening Brief
24
     in the First Appeal on behalf of Asimos on October 24, 2014. A true and correct copy of
25

26   Appellant’s Opening Brief in the First Appeal is attached hereto as Exhibit 7.

27          18.    Defendant’s attorney subsequently filed Appellant’s Reply Brief in the First
28
     Appeal on behalf of Asimos on January 12, 2015. A true and correct copy of Appellant’s Reply
                                                      -4-
                                         IN RE: DEAN GREGORY ASIMOS
Case: 14-01018    Doc# 73-2     Filed:   09/30/20   Entered:
                                              CASE NO.        09/30/20
                                                       11-13214-AJ       11:49:51   Page 4 of
                                              6
     Brief in the First Appeal is attached hereto as Exhibit 8.
 1

 2          19.       On December 15, 2016, the California Court of Appeal filed its decision in the

 3   First Appeal, which, among other things, remanded the case to the trial court for a further
 4
     determination on damages.
 5
            20.       On February 22, 2017, the California Court of Appeal issued its remittitur in the
 6
     First Appeal and the decision of the Court became final, thereby restoring the trial court’s
 7

 8   jurisdiction over the matter such that it could, on remand, render a further determination on

 9   damages as well as hear further motions filed by the parties in connection therewith.
10
            21.       On June 7, 2017, the San Francisco Superior Court entered an order awarding
11
     further attorneys’ fees to Plaintiff in connection with the First Appeal in the amount of
12
     $74,911.50 (the “First Appeal Attorney Fee Award”). The trial court also denied a counter-
13

14   motion filed by Defendant’s attorney for requested attorneys’ fees incurred in the First Appeal.

15   A true and correct copy of the Order granting the First Appeal Attorney Fee Award is attached
16
     as Exhibit 9.
17
            22.       In August 2015, Plaintiff initiated contempt proceedings against Defendant
18
     asserting that Defendant failed to comply with the requirements of the Permanent Injunction
19

20   (the “Contempt Proceedings”).

21          23.       Plaintiff was represented by attorney Stephan E. Kyle of Kyle Law Corporation
22
     in the Contempt Proceedings.
23
            24.       Defendant was represented by attorney Jessica R. Barsotti in the Contempt
24
     Proceedings.
25

26          25.       The San Francisco Superior Court entered its judgment of contempt against

27   Defendant Asimos on November 13, 2015, after multiple hearings, and subsequently ordered
28
     Mr. Asimos to pay reasonable attorneys’ fees in the amount of $62,785.37 to Plaintiff (the
                                                        -5-
                                           IN RE: DEAN GREGORY ASIMOS
Case: 14-01018       Doc# 73-2    Filed:   09/30/20   Entered:
                                                CASE NO.        09/30/20
                                                         11-13214-AJ       11:49:51   Page 5 of
                                                6
Case: 14-01018   Doc# 73-2   Filed: 09/30/20   Entered: 09/30/20 11:49:51   Page 6 of
                                         6
